DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 6/13/2022 has been entered. Claims 1-15 remain pending in the present application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 6, 8, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (US PGPUB 20100292809).

Regarding Claims 1, 6, and 11; Kobayashi teaches; A substrate processing apparatus including one or more operation elements, the substrate processing apparatus comprising: (Kobayashi; at least Abstract; Figs. 1 and 2; paragraph [0043]; disclose a substrate processing system (100) containing various operation elements (i.e. loader unit (7), gate valves (G1-G3), etc.))
a processing unit configured to control operation of the substrate processing apparatus; (Kobayashi; at least Fig. 3; paragraph [0061]; disclose an equipment controller (EC) for controlling the operations of the substrate processing system)
and a controller configured to: (Kobayashi; at least Figs. 2 and 3; paragraphs [0051] and [0059]; disclose module controllers (MC) for controlling individual end devices of the substrate processing system)
control, independently from the processing unit, the one or more operation elements of the substrate processing apparatus, (Kobayashi; at least Fig. 3; paragraphs [0065]-[0066]; disclose wherein the EC controller reads a control program and then transmits the control instructions to each individual MC controllers which then utilize the instructions to control their respective end devices independently from the EC controller)
monitor operation of the processing unit, determine, in response to a result of the monitoring of the operation of the processing unit, whether the processing unit is restarted or terminated, and (Kobayashi; at least Fig. 9; paragraphs [0051], [0066], [0091]-[0092], and [0101]-[0103]; disclose wherein the module controllers each operate an individual end device of the substrate processing system and wherein each module controller contains a flag register that is triggered when a hot shut process of the equipment controller is initiated which is an indication that the equipment controller (i.e. processing unit) will be terminated/restarted)
maintain, when the operation of the processing unit is determined as being restarted or terminated, operation states of the one or more operation elements. (Kobayashi; at least Fig. 9; paragraphs [0101]-[0103]; disclose wherein when the system determines a hot shutdown process is initiated, the system will store current input/output settings of the end devices via the module controllers and upon restart of the system, the module controllers will access the stored data prior to the hot shutdown and set their respective end devices to the last known setting so that the substrate processing can pick up where it left off prior to shutdown/reset).

Regarding Claims 2, 8, and 13; Kobayashi teaches; The substrate processing apparatus of claim 1, wherein, when the operation of the processing unit is restarted or terminated, the controller maintains entirely or selectively the operation states of the one or more operation elements. (Kobayashi; at least Fig. 9; paragraphs [0101]-[0103]; disclose wherein when the equipment controller (processing unit) is shutdown for a software update via a hot shutdown, the module controllers store the current input/output parameters of each end device prior to shutdown so that upon restart, the end devices can be set to their last controlled parameters).

Regarding Claim 5; Kobayashi teaches; The substrate processing apparatus of claim 1, wherein the one or more operation elements include an electrostatic chuck, a gas tank, a vacuum pump, or a power source. (Kobayashi; at least paragraph [0051]; disclose wherein the end devices (operation elements) include power sources (109) and (123)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 7, 9-10, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US PGPUB 20100292809) in view of Albarede et al. (US PGPUB 20100332201). 

Regarding Claim 3; Kobayashi appears to be silent on; The substrate processing apparatus of claim 2, wherein, when the operation of the processing unit is restarted or terminated, the controller receives maintenance ranges of the operation states of the one or more operation elements from an outside. 
However, Albarede teaches; The substrate processing apparatus of claim 2, wherein, when the operation of the processing unit is restarted or terminated, the controller receives maintenance ranges of the operation states of the one or more operation elements from an outside. (Albarede; at least Fig. 2; paragraphs [0043], [0048]-[0050], and [0056]-[0058]; disclose a substrate monitoring and control system in which a recipe is performed and component data is collected during the performance, and upon completion useful life threshold (maintenance) ranges for various components are acquired from the outside (i.e. a user designated ranges)).
Kobayashi and Albarede are analogous art because they are from the same filed of endeavor or similar problem solving area, of substrate monitoring and control systems.
it would have been obvious to one or ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of receiving maintenance ranges for various operation elements as taught by Albarede with the known system of a substrate monitoring and control system as taught by Kobayashi to yield the known results of more efficient substrate device monitoring and control. One would be motivated to combine the cited art of reference in order to provide a way to present to an operator when a component has deteriorated so that corrective action can be taken as discussed by Albarede (paragraph [0046]).

Regarding Claims 4, 7, and 12; the combination of Kobayashi and Albarede further teach; The substrate processing apparatus of claim 1, further comprising: a storage unit where operation data for operation conditions of the one or more operation elements is stored, (Kobayashi; at least paragraph [0067]; disclose a memory for storing operating conditions of one or more operation elements)
wherein the controller is further configured to reset the one or more operation elements on the basis of the operation data stored in the storage unit, or load the operation data stored in the storage unit to the processing unit. (Albarede; at least paragraphs [0039]-[0044]; disclose wherein operation information collected during the performance of a recipe is collected and compared to a useful life threshold range, and if the measured data is outside of that range, an action is recommended to take place (i.e. reset the operational element)). 

Regarding Claims 9 and 14; the combination of Kobayashi and Albarede further teach; The method of claim 6, further comprising: determining, when the operation of the processing unit is restarted or terminated, maintenance ranges of the operation states of the plurality of operation elements. (Albarede; at least paragraphs [0039]-[0044]; disclose upon completion of a process recipe, the maintenance ranges for various operational elements are determined and measured data is compared to the respective ranges to detect for component deterioration). 

Regarding Claims 10 and 15; the combination of Kobayashi and Albarede further teach; The method of claim 6, further comprising: inputting, when the operation of the processing unit is restarted or terminated, maintenance ranges of the operation states of the plurality of operation elements from the outside. (Albarede; at least paragraphs [0039]-[0044]; disclose upon completion of a process recipe, a user can input user modifiable maintenance ranges for each operational device in a substrate processing system). 

Response to Arguments
Applicant's arguments filed 6/13/2022 have been fully considered but they are not persuasive. 

In particular, and with reference to pages 8-13 of the filed arguments/remarks, the applicant argues that the primary reference of Koayashi does not teach or suggest, “controlling, by the controller, operation of the plurality of operation elements independently from the processing unit” and “determining, by the controller, in response to a result of the monitoring of the operation of the processing unit, whether the operation of the processing unit is restarted or terminated,”. The office respectfully disagrees. 

	With respect to the first new limitation, and with reference to the rejection above, “controlling, by the controller, operation of the plurality of operation elements independently from the processing unit” is disclosed by Kobayashi, and in particular described in Fig. 3, paragraphs [0065]-[0066]. Per the cited portions, the “controller” as claimed correlates to the individual module controllers (i.e. MC) and the “processing unit” correlates to the equipment controller (i.e. EC) of Kobayashi. From the cited paragraphs, though the EC initially reads the control instructions/recipe, the EC transmits those instructions to each individual MC. Each MC is equipped with its own processor and memory, stores the received instructions, processes them, then translates and controls the respective end devices per the stored instructions. That is, once each MC receives the instructions from the EC, they control their respective end devices independently thus reading on the limitation as presently claimed. 
	With respect to the second limitation, “determining, by the controller, in response to a result of the monitoring of the operation of the processing unit, whether the operation of the processing unit is restarted or terminated,”, the office would like to point to paragraphs [0066] specifically. Here, it is described that each individual MC contains a flag register for monitoring when the EC (i.e. processing unit) is shutdown. This is described as hot standby in which a signal is sent to each MC that the EC wants to shutdown, this in turn triggers each EC to place end devices in a safe standby condition as well as store the current part of the process in which they are going to perform next. Thus when the system is rebooted, each processing chamber can resume processing where they left off at based on the stored information in each MC. 

	In order to help facilitate advancing prosecution, the office would like to recommend potentially pursuing the concept as depicted in Fig. 3 of the filed application. It would appear that the present application can selectively choose which devices to maintain the operational states of. That is, upon restart only the selected devices will be returned to their previous operational states while the other devices will not. This concept does not appear within the primary reference as it appears that all devices status are stored and not only selected devices. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Federico et al. (US Patent 4,514,846): disclose detection of a fault/power failure of a piece of equipment and in response maintaining a record of the control parameters of the device so that they may be restored upon power restoration.

Todoroki Yutaka (JP 2000208421): disclose a substrate manufacturing device that detects a power failure and supplemental power recovery, and based upon the detection, restoring the device back to operational status by applying the appropriate control commands to the various components of the system.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116